DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20 and 21 directed to an invention non-elected without traverse.  Accordingly, claims 20 and 21 have been cancelled.


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Bryant (U.S. Patent No. 2,323,115) discloses a differential pressure loss valve (Figs. 1-14) comprising: a. a sleeve (17) incorporating a cylindrical hollow section (Fig. 1) having a first continuous cylindrical helical thread (19) formed in said cylindrical hollow section (Fig. 2); b. a channel carrier (18) incorporating a second continuous (Page 2 Column 1 lines 61-70) cylindrical helical thread (20) formed in its entire outer wall (Fig. 2) and said channel carrier (18) being configured to fit within the cylindrical hollow section (Figs. 1-5) of the sleeve (17) such that at least a portion of the first continuous cylindrical helical thread (19) of the sleeve (17) overlaps (Fig. 2) with at least in part or whole (Fig. 2) of the second continuous cylindrical helical thread (20) of the channel carrier (18), wherein: the second continuous cylindrical helical thread (20) of the outer wall of the channel carrier (18), when being positioned within the sleeve (17), forms a first space (at 21) between the second continuous cylindrical helical thread (20) of a portion of the channel carrier (18) and the first continuous cylindrical helical thread (19) of the sleeve (17) facing the portion of the channel carrier (18) positioned within the sleeve (17) that forms a composite channel (21), said composite channel (21) having a constant cross-section (Page 2 Column 1 lines 61-70, Fig. 2); c. a housing (10) configured such that the sleeve (17) and the channel carrier (18) are within the housing (10), wherein the housing (10) comprises a first end cap (Fig. 1) configured to attach to an upper portion of the sleeve (17) and a second end cap (Fig. 1) configured to attach to a lower portion of the sleeve (17); d. an inlet port (14) configured to receive fluid into the housing (10); and e. an outlet port (at 12) configured to allow fluid having entered the housing (10) via the inlet port (14) to exit the housing (10) after flowing through the portion of the sleeve (17) positioned downstream from the inlet port (14); wherein fluid flows through the valve housing (10) and a differential pressure loss of the valve is controllable (Page 2 Column 1 lines 17-35) by positioning the channel carrier (18) within the sleeve (17).
Bryant does not render obvious in combination with the rest of the claim limitation a pressure relief port configured to allow an overflow of the fluid to flow into the inlet port, wherein the pressure relief port is incorporated in the first end cap of the housing, the outlet port is incorporated in the second end cap of the housing, and the inlet port is incorporated in the sleeve between the pressure relief port and the outlet port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753